UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2280 Name of Registrant: Putnam Convertible Income-Growth Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Convertible Income-Growth Trust One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM CONVERTIBLE INCOME-GROWTH TRUST HUNTSMAN CORP Ticker: HUN Security ID: 447011206 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 16, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter R. Huntsman For Withhold Management 1.2 Elect Director Wayne A. Reaud For Withhold Management 1.3 Elect Director Alvin V. Shoemaker For Withhold Management 2 Ratify Auditors For For Management MASCO CORP. Ticker: MAS Security ID: 574599106 Meeting Date: MAY 9, 2006 Meeting Type: Annual Record Date: MAR 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Denomme For For Management 1.2 Elect Director Richard A. Manoogian For For Management 1.3 Elect Director Mary Ann Van Lokeren For For Management 2 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter H. Coors For For Management 1.2 Elect Director Jerry A. Grundhofer For For Management 1.3 Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Declassify the Board of Directors Against For Shareholder 5 Approve Report of the Compensation Against For Shareholder Committee Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM CONVERTIBLE INCOME-GROWTH TRUST (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
